Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE

This communication is an Examiner's reasons for allowance in response to RCE application filed on November 05, 2021, assigned serial 16/707,903 and titled “METHOD AND SYSTEM FOR OPTIMISING OPERATION OF VESSEL”.
The following is the Examiner's statement of reasons for the indication of allowable subject matter:
After carefully reviewing the application in light of the prior art of record and the searches of all the possible areas relevant to the present application, a set of related prior art references has been found, but those prior art references are not deemed strong to make the application unpatentable.  Thus, it is found that the application is now in condition for allowance.
Although the prior art disclose several claimed limitations, none of the references teaches a system and method for determining speed through water of a vessel for optimisation of vessel operation, using a sensor system, which includes the steps of obtaining propeller revolutions per minute and at least one of torque at propeller, propulsion power, thrust and engine fuel consumption; obtaining speed over ground or logged data from one or more speed through water logs of the vessel; and determining, using obtained data and hydrodynamic modeling, the speed through water of the vessel; wherein the speed through water of the vessel is calculated using the following state space formulation as recited in claim 7 (see claims 1, 7, 13 and 18).
Claims 1-20 are allowable over the prior art of record.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN QUANG NGUYEN whose telephone number is (571) 272-6966. The examiner can normally be reached on Monday-Thursday from 7:00 am to 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached at 570-270-7016 or you can reach supervisor Thomas Black at 571-272-6956.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


									
								
November 29, 2021	
/TAN Q NGUYEN/Primary Examiner, Art Unit 3661